Exhibit Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of the Roper Industries Inc., Employees' Retirement Savings 003 Plan (the “Plan”) on Form 11-K for the period ended December 31, 2006 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Paul J. Soni, the Administrator of the Plan, hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the
